Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as a certified social worker in the adolescent unit of a hospital without good cause. The record establishes that claimant was placed on probation due to issues regarding her job performance. Shortly thereafter, claimant submitted a resignation letter effective July 5, 2002 because she felt that the employer wanted her to leave. On June 12, 2002, the employer advised claimant that, although she would be paid through July 5, 2002, it was not necessary that she continue to work until that date. Neither claimant’s conflicts with her supervisors nor their criticism of her job performance constitutes good cause for *870leaving employment (see Matter of Pickard [Commissioner of Labor], 296 AD2d 696, 696 [2002], lv denied 98 NY2d 615 [2002]; Matter of Krinsky [Sweeney], 238 AD2d 659, 659 [1997]; Matter of Layton [Hudacs], 196 AD2d 943, 944 [1993]). Furthermore, the conflicting testimony as to whether the employer asked for claimant’s resignation presented a credibility issue that was within the Board’s discretion to resolve (see Matter of Karastathis [Commissioner of Labor], 298 AD2d 822 [2002]).
Mercure, J.P, Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.